El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
EN MOCION DE RECONSIDERACION
La parte apelada solicitó la desestimación de este recurso por dos distintos fundamentos, a saber: (a) por ser-frívolo, y (b) por no haber sido proseguido con la debida diligencia.
Por resolución del 29 del mes pasado denegamos la deses-timación: en cuanto al primer fundamento, por estimar que las constancias de los autos no nos ponían en condiciones de resolver que el recurso fuese del todo frívolo, ya que entre los pronunciamientos de la sentencia apelada se baila uno que condena a los apelantes a pagar a los apelados deter-minada suma por concepto de frutos o rentas percibidos o debidos producir; y no disponíamos de una transcripción de evidencia que nos permitiera determinar si la cantidad con-cedida por tal concepto al demandante estaba o no justificada por la prueba.
En cuanto al segundo fundamento, resolvimos que si bien no dudábamos que el recurso no había sido proseguido con -la debida diligencia, sin embargo como de los autos aparecía qué ya se había radicado la transcripción de evidencia y que la corte a quo había señalado fecha para la vista relativa a su aprobación, siguiendo la muy laudable práctica de los tribunales de resolver por sus méritos los asuntos siempre que sea posible hacerlo sin detrimento de la justicia, haciendo uso de la discreción que el artículo 59 del Reglamento de este tribunal nos concede, denegamos la moción de desestimación en cuanto a uno y otro fundamentos “sin perjuicio de que *8una vez radicada la transcripción de evidencia puedan repro-ducirla si lo estiman conveniente.”
El 4 del actual radicaron los apelados una moción en la que acompañan una certificación del taquígrafo sobre la prueba aducida en relación con la condena a la devolución de frutos y rentas, e insistiendo en que al declarar en nues-tra resolución de mayo 29 que los apelantes no habían proseguido el recurso con la debida diligencia, debimos deses-timarlo, solicitando ahora reconsideremos la ameritada resolución, o de lo contrario dictemos otra decretando la desestimación del recurso.
El derecho que a obtener la desestimación de un recurso que no ha sido proseguido con la debida diligencia concede a la parte apelada el artículo 59 del Reglamento de este tribunal, no es un derecho absoluto, siendo como es discre-cional en esta corte el conceder o negar la desestimación de acuerdo con las circunstancias del caso.
El artículo 59 del citado Reglamento en lo pertinente dice así:
"Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación y no obstante las prórrogas conce-didas por la corte inferior, el Tribunal a discreción, podrá desestimar una apelación... si se probare satisfactoriamente que el apelante no ha proseguido su apelación con la debida diligencia, o de buena fe, o que tal apelación es frívola.”
En la tarde de ayer se present-ó una moción adicional de los apelados, incluyendo una certificación del secretario de la corte a quo, en la que acredita que los apelantes solici-taron con fecha de ayer una prórroga para preparar la trans-cripción enmendada, que les fue denegada el mismo día. Tal evidencia no justifica la reconsideración de la orden ante-riormente dictada, puesto que es una prueba que no tuvo ante sí este tribunal al dictar la ameritada resolución de 29 de mayo; pero ello no impide que los apelados puedan presentar una nueva moción de desestimación acompañando la prueba que ahora nos han presentado por primera vez, y notificada *9n la parte contraria, se procederá a oír a las partes y dictar la providencia que proceda.
No procede, por lo expuesto, la reconsideración solicitada.
El Juez Presidente Sr. Del Toro no intervino.